Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00278-CV

                                       CITY OF EAGLE PASS,
                                             Appellant

                                                    v.

    Dulce Milagro HERNANDEZ, Individually and as Next Friend of Adalberto Hernandez,
                                     Appellee

                    From the 293rd Judicial District Court, Maverick County, Texas
                                 Trial Court No. 15-02-30780-MCV
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 7, 2016

JOINT MOTION TO SET ASIDE AND REMAND GRANTED; SET ASIDE AND
REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues

in dispute. The parties ask that we set aside the trial court’s order without regard to the merits and

remand the case to the trial court for rendition of judgment in accordance with the settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(B). The motion does not recite any agreement of the

parties as to costs. See Tex. R. App. P. 42.1(d) (absent agreement of the parties, costs are taxed

against appellant).
                                                                                   04-16-00278-CV


       We grant the motion. The trial court’s order on appellant’s plea to the jurisdiction is set

aside without regards to the merits and this case is remanded to the trial court for rendition of

judgment in accordance with the parties’ agreements. Costs of this appeal are taxed against

appellant.

                                                PER CURIAM




                                              -2-